Citation Nr: 0216127	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for status post 
extraction of four third molars for purposes of compensation 
and receiving VA outpatient dental treatment.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for pleurisy.

4.  Entitlement to service connection for head injury with 
residual headaches.

(The claims of entitlement to an initial rating in excess of 
10 percent for service-connected left knee contusion with 
patellofemoral degenerative joint disease; entitlement to an 
initial rating in excess of 10 percent for service-connected 
residuals of stress fractures, left shin; entitlement to an 
initial rating in excess of 10 percent for carpal tunnel 
syndrome, right wrist; entitlement to an initial rating in 
excess of 10 percent for carpal tunnel syndrome, left wrist; 
entitlement to a compensable initial rating for bilateral pes 
planus; and entitlement to service connection for a bilateral 
hip disorder, will be the subjects of a later decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO granted service connection for left knee 
contusion with patellofemoral degenerative joint disease, 
residuals of fracture, left shin; carpal tunnel syndrome, 
right and left wrists; and bilateral pes planus, effective in 
April 1998.  All service-connected disorders were evaluated 
as noncompensable.  In the same decision, the RO denied 
service connection for status post extraction of four third 
molars, a bilateral hip disorder, a low back disorder, 
pleurisy, and a head injury with residual headaches. 

The veteran filed a notice of disagreement in October 1998, 
contending the service-connected disorders left knee 
contusion with patellofemoral degenerative joint disease, 
residuals of fracture, left shin; carpal tunnel syndrome, 
right wrist; and bilateral pes planus, merited compensable 
ratings; and that her bilateral hip and low back disorders 
warranted service connection.  A statement of the case (SOC) 
was 

issued later in the same month.  In November 1998, the 
veteran filed a notice of disagreement with the remaining 
issues addressed by the September 1998 rating decision.  An 
additional SOC was issued in December 1998.  The veteran 
submitted a substantive appeal in December 1998, and then in 
August 1999, with no hearing requested.

By rating decision of February 2002, the RO granted increased 
initial ratings of 10 percent for service-connected residuals 
of fracture, left shin; left knee contusion with 
patellofemoral degenerative joint disease; and carpal tunnel 
syndrome, right and left wrists, respectively.  A 
supplemental SOC (SSOC) concerning all claims on appeal was 
issued later the same month.

The Board is undertaking additional development on the 
aforementioned deferred issues, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing these issues.

The Board notes that the issue of an initial rating for 
service-connected residuals of stress fractures, right shin, 
is being deferred for inconsistencies found in the most 
recent SSOC and will be the subject of a post-development 
decision.


FINDINGS OF FACT

1.  The VA has complied with the duty to assist and to notify 
as set forth in the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 

(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations.

2.  The veteran's third molars were described as normal on 
entrance examination report.

3.  The veteran underwent surgical extraction of four third 
molars after 180 days of active service.

4.  The veteran's surgical extraction of four third molars 
was not due to combat or other in-service trauma and was not 
due to loss of substance of body of maxilla or mandible.

5.  The veteran applied for dental treatment within 90 days 
after her separation from service.

6.  The veteran experiences chronic low back pain; there is 
no other relevant diagnosis of record.

7.  The veteran does not currently experience pleurisy or 
associated residuals.

8.  The veteran's headaches are not related to service.


CONCLUSIONS OF LAW

1.  Service connection for status post extraction of four 
third molars for compensation purposes is not warranted; 
eligibility for Class II outpatient dental treatment is 
established.  38 U.S.C.A. §§ 1155, 1712 (West 1991 & Supp. 
2002); 

38 C.F.R. §§ 3.381, Part 4, including 4.150 and Diagnostic 
Code 9913, 17.161 (2002); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The veteran does not have a low back disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107(b), 5126 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).

3.  The veteran does not have pleurisy that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107(b), 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).

4.  The veteran does not have a head injury with residual 
headaches that were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107(b), 
5126 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In May 1998, the veteran filed a claim of service connection 
for multiple disorders.  The RO obtained the veteran's 
service medical records.  Service medical records included an 
entrance examination report dated in June 1996.  The 
veteran's diverse physiological systems were evaluated as 
normal.  Notably, the dental chart 

contained in the report showed no abnormalities and the 
veteran's dental health was listed as acceptable.  In a 
September 1996 report of acute medical care, treatment was 
indicated for, among other things, back and chest pain.  On 
observation of the back, the clinician reported full range of 
motion and normal gait and observed no edema, erythema, or 
exudate.  The veteran demonstrated straight leg raises to 45 
degrees.  The veteran's chest was tender to palpation of the 
sternum.  The clinician observed no edema, erythema, or 
exudate.  The veteran was diagnosed with an upper respiratory 
infection and myalgia.  In another report of acute medical 
care in November 1996, the veteran was treated following 
complaints of low back pain.  The clinician observed pain 
with palpation.  The veteran demonstrated full range of 
motion with tenderness and was neurologically intact.  The 
clinician diagnosed mechanical low back pain.  In June 1997, 
the veteran was treated by emergency care for low back pain 
of three days duration.  The veteran demonstrated flexion to 
100 degrees, and negative findings on straight leg raise 
testing.  The veteran's lower extremities showed no sensory 
loss, with motor strength at 5/5.  The clinician observed 
normal alignment of the spine, with no tenderness to 
palpation except for the paravertebral muscles L-3 to L-4.  
The veteran was diagnosed with mechanical low back pain.  In 
August 1997, the veteran was seen at the emergency room for 
pain on deep respiration.  The veteran's chest x-ray 
examination was negative.  The clinician observed pain on 
deep respiration and decreased pain on splinting of 
respiration.  She was diagnosed with pleurisy.  In January 
1998, the veteran was treated in the emergency room after 
being hit in the head with an electric drill that fell from a 
wall locker.  She did not lose consciousness.  She had 
complaints of headaches and dizziness.  On examination, the 
veteran was conscious and alert, with no abnormalities noted 
except for pain in the occipital region of the head.  The 
clinician diagnosed pain in the occipital region.

On separation examination in January 1998, the veteran was 
listed as having abnormalities of the upper and lower 
extremities.  The clinician detailed that the veteran 
demonstrated poor grip strength, bilaterally, and poor 
bilateral knee 

extension strength.  The veteran's lung and chest systems 
were evaluated as normal.  The veteran's head and 
neurological systems were also listed as normal.  On her 
report of medical history, the veteran complained of 
excessive bleeding after injury or dental work.  She 
explained that she bled excessively following dental surgery 
in December 1996.  The veteran also reported having to wear a 
brace or back support.  She noted that she experienced back 
injury in 1997.  She cited frequent or severe headaches and 
head injury following a December 1999 accident when a power 
drill fell on her head.  She complained of chest pain that 
was diagnosed as pleurisy and a cold.   

Service dental records included a March 1998 treatment note 
recording the veteran's complaints of pain and discomfort of 
the wisdom teeth.  Ten days later, the veteran was counseled 
for surgical extraction of teeth numbered 1, 16, 17, and 32 
(wisdom teeth) corresponding to the upper right third molar, 
upper left third molar, lower left third molar, and lower 
right third molar.  In April 1998, the veteran underwent 
surgical removal of the cited four third molars, all of which 
were described as full, bony impactions.  

Two VA examinations were provided in June 1998.  On VA 
general examination, the veteran shared several complaints.  
She reported, among other things, post-concussion syndrome 
allegedly due to head trauma in service, low back pain, and 
tenderness of the gum allegedly status post extraction of 
third molars.  The veteran stated that she had no problems 
related to her diagnosis of pleurisy in service.  On clinical 
examination, the veteran's lungs were clear to auscultation.  
There was no clubbing or cyanosis of the extremities.  The VA 
examiner diagnosed, as follows, in relevant part:  status 
post head injury with post-concussion syndrome manifested by 
headaches; chronic low back pain; history of pleurisy without 
residual; and status post surgical removal of wisdom teeth.  
On VA dental examination, the veteran 

explained that she had no dental complaints.  She stated that 
she wanted dental treatment for gum tissue reactions 
following removal of her third molars in service.  

A VA neurological examination was provided in August 1998.  
The VA examiner indicated review of the veteran's service 
medical records.  The veteran complained of two or three 
chronic headaches per month stemming from head trauma in 
service.  She described bilateral pain in the temporal region 
extending over the skull into the neck.  On neurological 
examination, the VA examiner observed an alert woman with no 
sign of organic mental dysfunction and no cranial nerve 
impairment.  Motor system examination demonstrated a well-
healed surgical scar in the palm of the right hand.  There 
were no other abnormalities.  Deep tendon reflexes were 
symmetrical, and there were no pathological reflexes.  The VA 
examiner concluded that the veteran's headaches were non-
specific in nature and there was little documentation in her 
military health record to support a separate diagnosis of 
headache.

In May 2001, the RO issued a letter detailing VA's duties to 
notify and assist the veteran with her claims.  The RO 
informed the veteran of the evidence it would assist the 
veteran in obtaining, and the evidence the veteran should 
submit.  The RO letter detailed the elements necessary to 
substantiate a claim for service connection.

II.  Analysis

A.  Service Connection

Dental Disorder

The veteran and her representative are seeking service 
connection of status post extraction of her wisdom teeth, for 
dental treatment purposes.  Initially, the Board notes that 
loss of teeth is compensable only if "due to loss of 
substance of body of 

maxilla or mandible without loss of continuity."  38 C.F.R. 
§ 4.150, Diagnostic Code (DC) 9913 (2001).  The veteran has 
not alleged that the removal of her wisdom teeth was due to 
damage of either of her jaws, and the evidence of record does 
not indicate such a disorder.  Therefore, the Board 
determines the dental disorder at issue to be noncompensable 
under VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Ch.1, Part 4, Subpart B (2001).  

The Board observes that applicable regulations were changed 
in 1999.  See 64 Fed. Reg. 30,392 (June 8, 1999) (codified at 
38 C.F.R. § 3.381).  Since the applicable regulations were 
changed during the pendency of the appeal, the veteran is 
entitled to application of the version most favorable to her.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Under the 
former regulations, service connection for dental 
disabilities was determined pursuant to 38 C.F.R. §§ 3.381, 
3.382 (1998), and the regulations directed, as follows: 

The 3d molars shown as present at induction 
and missing at discharge will not be granted 
service connection unless there is an actual 
record of extraction for reasons other than 
malposition or impaction.

38 C.F.R. § 3.382 (1998).

Current regulations do not retain such restrictions on 
service connection for third molars.  Compare 38 C.F.R. 
§ 3.381 (2002) with 38 C.F.R. § 3.382 (1998).  Therefore, the 
Board determines that the new version is more favorable.

Noncompensable, replaceable missing teeth will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. §§ 3.381(a), 17.161.  38 C.F.R. § 3.381.  
Consideration will 

be given to each defective or missing tooth and each disease 
of the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  Id.

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered, but treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  The following principle applies to 
dental conditions noted at entry and treated during service, 
in relevant part:

Teeth noted as normal at entry will be service-
connected if they 
were filled or extracted after 180 days or more of 
active service.

38 C.F.R. § 3.381(d)(1).

To be eligible to receive treatment in a VA outpatient dental 
clinic, the veteran must satisfy the criteria of at least one 
of the various categories of eligibility, as follows (in 
relevant part): 

38 C.F.R. § 17.161
. . . 
(b)  Class II.  (1)(i) Those having a service-
connected noncompensable dental condition or 
disability shown to have been in existence at time 
of discharge or release from active service, which 
took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably 
necessary for the one-time correction of the 
service-connected noncompensable condition, but 
only if:

(A)  They served on active duty during the Persian 
Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, 
naval, or air service of not less than 90 
days, or they were discharged or released under 
conditions other than 
dishonorable, from any other period of active 
military, naval, or air 
service of not less than 180 days;
(B)  Application for treatment is made within 90 
days after such 
discharge or release.
(C)  The certificate of discharge or release does 
not bear a 
certification that the veteran was provided, within 
the 90-day period 
immediately before such discharge or release, a 
complete dental 
examination (including dental X-rays) and all 
appropriate dental 
treatment indicated by the examination to be 
needed, and
(D)  Department of Veterans Affairs dental 
examination is completed 
within six months after discharge or release, 
unless delayed through no fault of the veteran.
. . . 
(c)  Class II (a).  Those having a service-
connected noncompensable 
dental condition or disability adjudicated as 
resulting from combat 
wounds or service trauma may be authorized any 
treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable 
condition or disability.

(d)  Class II (b).  Those having a service-
connected noncompensable 
dental condition or disability and who had been 
detained or interned as prisoners of war for a 
period of less than 90 days may be authorized any 
treatment as reasonably necessary for the 
correction of such service-connected dental 
condition or disability.


(e)  Class II(c).  Those who were prisoners of war 
for 90 days or 
more, as determined by the concerned military 
service department, may be authorized any needed 
dental treatment.

38 C.F.R. § 17.161.  

Following a complete review of the claims folder, the Board 
finds that the veteran is entitled to "Class II" 
eligibility.  First, there is no medical indication that the 
teeth extracted in service are not replaceable.  Second, the 
veteran clearly meets service connection requirements.  The 
veteran's wisdom teeth were noted as normal at entry into 
service, therefore the provisions of 38 C.F.R. § 3.381(d) 
apply.  Third, the veteran meets the criteria for Class II 
eligibility.  The veteran was discharged after September 30, 
1981, and her wisdom teeth were extracted only three days 
before her discharge from service.  Her application for 
treatment was made in May 1998, one month following her 
separation.  In addition, her report of separation (Form 
DD214) does not bear any certification of complete dental 
examination.  Finally, the veteran appeared for a VA dental 
examination within 6 months after discharge (in June 1998), 
complaining of possible tissue reaction to surgical 
extraction of her third molars.  The VA examiner referred the 
veteran to determine eligibility for dental treatment.  For 
these reasons, a preponderance of the evidence supports a 
finding of entitlement to "Class II" eligibility, for 
outpatient dental treatment purposes.

When applicable, a determination as to whether the dental 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war must be 
made.  38 C.F.R. § 3.381(b).  The significance of a positive 
finding is possible Class II(a), (b), or (c) eligibility.  In 
the instant case, however, the veteran was not a prisoner of 
war and there is no evidence of combat service or 

other relevant in-service dental trauma.  Furthermore, the 
Board notes that the veteran and her representative have not 
alleged that the veteran's condition is the result of combat 
or other in-service trauma.  Id. 

Low Back Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (citing the elements of a service 
connection claim) (citations omitted).

Following a complete review of the claims folder, the Board 
finds that service connection is not warranted as there is no 
evidence of current diagnosis of a low back disorder.  While 
the veteran has maintained that she currently suffers a low 
back disorder, there is no medical evidence to support this 
assertion.  As a lay person, the veteran is generally not 
competent to give a medical opinion concerning a current 
medical diagnosis of disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The evidence of record only provides a 
medical opinion that the veteran experiences current, chronic 
low back pain.  Notably, the veteran was also determined to 
have low back pain with no clear diagnosis in service.  Low 
back pain alone, in and of itself, does not constitute a 
disability for which service connection may be granted.  

Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Pleurisy

The claim for service connection of pleurisy is denied as 
there is no current diagnosis of pleurisy or associated 
residuals.  As discussed above, in the absence of a current 
diagnosis of disability, service connection is not warranted.  
38 C.F.R. § 3.303.  By VA general examination of June 1998, 
it was determined that the veteran had pleurisy by history, 
with no current residuals.

Head Injury Residuals

The claim for service connection for head injury with 
residual headaches is denied.  The Board acknowledges that 
the veteran currently experiences headaches, as documented by 
VA examination of June 1998, that she believes are related to 
her head trauma in service.  The Board further acknowledges 
that the June 1998 VA examiner, who presumably did not review 
the veteran's service medical records, relied on the 
veteran's statements of medical history and diagnosed post-
concussion syndrome manifested by headaches.  However, as a 
layperson, the veteran is generally not competent to give a 
medical opinion concerning a current medical diagnosis of 
disability or its relation, if any, to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Similarly, when a medical 
opinion relies wholly or partially on the veteran's own 
report of medical history, the Board is not bound to accept 
the medical conclusion, as it has no greater probative value 
than the facts as alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Importantly, the service 
medical 

records do not document a diagnosis of a concussion.  Rather, 
the examiner who examined the veteran soon after the injury 
diagnosed pain in the occipital region only.  A concussion of 
the brain is defined as follows:

...the result of a blow to the head.  In 
mild concussion there is transient loss 
of consciousness with possible impairment 
of the higher mental functions, such as 
retrograde amnesia and emotional 
lability.  In severe concussion there is 
prolonged unconsciousness with impairment 
of the functions of the brain stem, such 
as transient loss of respiratory reflex, 
vasomotor activity, and dilatation of the 
pupils.  Concussion is sometimes 
differentiated from contusion in that in 
the former the injury is functional, 
whereas in the latter it is organic.  

Dorland's Illustrated Medical Dictionary, 366 (28th ed. 
1994).

The August 1998 VA neurological examiner (who indicated 
review of the veteran's service medical records, including 
the medical findings after the head injury, determined that 
the veteran's headaches were not related to service.  
Specifically, the VA examiner opined that the veteran's 
headaches were non-specific, with no service medical evidence 
to support a diagnosis of headaches.  The Board finds this 
evidence more persuasive for reasons discussed above.

B.  Duties to Notify and Assist

During the pendency of this appeal, section 5103, chapter 38 
of the United States Code, was revised to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the veteran of any information, and any 

medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  As part of that notice, VA must indicate 
which portion of information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on the veteran's behalf.  Id.; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159).  The new law instructs that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate her claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).  
However, VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2).

The Board finds that the RO substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
66 Fed. Reg. at 45,630-31 (to be codified as 38 C.F.R. 
§ 3.159(b)(1), (c)(3)).  By RO letter of May 2001, the 
veteran was notified of the evidence necessary to 
substantiate the service connection claims for which 
determinations are hereby rendered.  Furthermore, the May 
2001 RO letter notified the veteran of the portion of 
information and evidence that was to be provided by her and 
that portion the RO would attempt to obtain on her behalf.  
The veteran did not respond, thereby failing to submit or 
identify any relevant evidence that would allow further 
development of the claims.  Furthermore, in the absence of a 
current diagnosis of a low back disorder, pleurisy, or head 
injury residuals; or competent lay evidence of persistent or 
recurrent symptoms of such disabilities, a VA examination was 
not required.  Accordingly, VA has completed the duties to 
notify and assist.  See generally, 38 U.S.C.A. §§ 5103(a), 
5103A.



ORDER

Service connection for third molars numbered 1, 16, 17, and 
32 (wisdom teeth), status post extraction, for purposes 
compensation is denied; service connection for third molars 
numbered 1, 16, 17 and 32 (wisdom teeth) for purposes of 
Class II outpatient dental treatment is granted, subject to 
the applicable criteria governing such treatment. 

Service connection for a low back disorder is denied.

Service connection for pleurisy is denied.

Service connection for head injury with residual headaches is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

